Title: To Thomas Jefferson from John Page, 22 January 1798
From: Page, John
To: Jefferson, Thomas


          
            My dear Jefferson
            Richmond Jany. 22d. 1798
          
          My long Absence from hence, occasioned by Sickness which prevented my return, & the Post-master’s officious good intentioned Effort to convey your letters to me at Rosewell, where he supposed I should remain during the present Session of Assembly, put it out of my Power to acknowledge the Receipt of them ’till now. I thank you for your Letter, & for Fauchet’s Pamphlet.
          At present I can not recollect any Circumstance respecting Logan’s Speech: & I do not remember that I ever heard it in Lord Dunmore’s or Foy’s Company; or, indeed where, or when I first heard it—I will however enquire how the Story came to us, & who you may apply to for Information respecting it—We are hurrying on to finish our Session in three days more—I am in a Tavern crouded—when in my bed-room I have no Retirement that can be relied on for a Moment, as I have but a Moiety of the Room & the Table in it. Accept therefore of this from your Friend—
          
            John Page
          
        